TABLE OF CONTENTS SA NUMBER ARTICLE 1.Quantity, Model and DescriptionSA21 2.Delivery Schedule 3.Price 4.Payment 5.Miscellaneous TABLE 1Aircraft Delivery, Description, Price and SA29 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 1AAircraft Delivery, Description, Price andSA33 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 1BAircraft Delivery, Description, Price andSA33 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 1CAircraft Delivery, Description, Price andSA33 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 1DAircraft Delivery, Description, Price andSA33 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] – Boeing Sky Interior Aircraft 1EAircraft Delivery, Description, Price andSA34 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] – SA-34 Exercised Aircraft EXHIBITS A. Aircraft Configuration A1Aircraft ConfigurationSA33 A2Aircraft ConfigurationSA33 BAircraft Delivery Requirements and Responsibilities CDefined Terms SUPPLEMENTAL EXHIBITS AE1[CONFIDENTIAL PORTION OMITTED AND FILEDSA20 SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Optional Features BFE1BFE VariablesSA34 CS1Customer Support Variables SLP1Service Life Policy Components EE1[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Warranty and Patent Indemnity PA No. 1977SA34 LETTER AGREEMENTS 6-1162-AKP-070Miscellaneous Commitments for Model 737, 757, 767 and 777 Aircraft 6-1162-AKP-072R1[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 6-1162-AKP-073Accident Claims and Litigation 6-1162-AKP-074R2Business Considerations 6-1162-AKP-075Aircraft Purchase Rights and Substitution Rights - Attachment A - Attachment BSA34 - Attachment CSA34 6-1162-AKP-076Aircraft Performance Guarantees 6-1162-AKP-077Spares Matters 6-1162-AKP-078Model 737 Miscellaneous Commitments 6-1162-AKP-079[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Sharing 6-1162-AKP-080Installation of Cabin Systems Equipment 6-1162-AKP-081Model 737 Maintenance Cost Commitment 6-1162-AKP-082Confidentiality 6-1162-AKP-083Model 737 Introduction Cost Commitment 6-1162-AKP-084Performance Retention Commitment 6-1162-AKP-085Component Reliability Commitments 6-1162-AKP-117Delivery Schedule 6-1162-SSM-1405Multiple Operating Weight Program Attachment B1 6-1162-CLO-1035Aircraft Performance GuaranteesSA28 6-1162-CLO-1038Advance Payments and Permitted TransactionsSA31 6-1162-CLO-1082Advance Payments and Permitted Transactions 2SA32 AAL-PA-1977-LA-01073 Advance Payments and Permitted Transactions 3SA34 PA No. 1977SA34
